Exhibit 10.4






























FPIC INSURANCE GROUP, INC.
 


DEFERRED COMPENSATION PLAN







































--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan


 

Article I    
Establishment and Purpose
   1

 

Article II    
Definitions
   1

 

Article III    
Eligibility and Participation
   8

 

Article IV    
Deferrals
   9

 

Article V    
Company Contributions
   12

 

Article VI    
Benefits
   13

 

Article VII    
Modifications to Payment Schedules
   15

 

Article VIII    
Valuation of Account Balances; Investments
   16

 

Article IX    
Administration
   17

 

Article X    
Amendment and Termination
   19

 

Article XI    
Informal Funding
   19

 

Article XII    
Claims
   20

 

Article XIII    
General Provisions
   25




--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
Article I
Establishment and Purpose
 
FPIC Insurance Group, Inc. (the “Company”) hereby amends and restates the FPIC
Insurance Group, Inc. Deferred Compensation Plan (the “Plan”), effective January
1, 2008. This amendment and restatement applies to all amounts previously or
hereafter deferred under the Plan, it being expressly intended that this
amendment and restatement shall constitute a material modification of the Plan
as in effect on October 3, 2004, such that all amounts deferred under the Plan
prior to January 1, 2005, shall be subject to Code Section 409A.


The purpose of the Plan is to attract and retain key employees and Directors by
providing each Participant with an opportunity to defer receipt of a portion of
their salary, bonus, and other specified compensation. The Plan is not intended
to meet the qualification requirements of Code Section 401(a), but is intended
to meet the requirements of Code Section 409A, and shall be operated and
interpreted consistent with that intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer's creditors until such
amounts are distributed to the Participants.




Article II
Definitions
 
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



Page 1 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
2.3
Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its eligible employees.



2.4
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.5
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (i) the
Participant has failed to properly designate a Beneficiary, or (ii) all
designated Beneficiaries have predeceased the Participant.



A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in  Code Section 414(p)(1)(B).


2.6
Business Day. A Business Day is each day on which the New York Stock Exchange is
open for business.



2.7
Change in Control. Change in Control, with respect to a Participating Employer
that is organized as a corporation, occurs on the date on which any of the
following events occur (i) a change in the ownership of the Participating
Employer; (ii) a change in the effective control of the Participating Employer;
(iii) a change in the ownership of a substantial portion of the assets of the
Participating Employer.



For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either (i) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (ii) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer . A change in the ownership
of a substantial portion of assets occurs on the date on which any one person,
or more than one person acting as a group, other than a person or group of
persons that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer
 
Page 2 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.


2.8
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of this Plan.



2.9
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.



2.10
Code Section 409A. Code Section 409A means section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.11
Committee. Committee means the committee appointed by the Board of Directors of
the Company (or the appropriate committee of such board) to administer the Plan.
If no designation is made, the Chief Executive Officer of the Company or his
delegate shall have and exercise the powers of the Committee.



2.12
Company. Company means FPIC Insurance Group, Inc.



2.13
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Article V of the Plan. Company Contributions are credited at the sole discretion
of the Participating Employer and the fact that a Company Contribution is
credited in one year shall not obligate the Participating Employer to continue
to make such Company Contribution in subsequent years. Unless the context
clearly indicates otherwise, a reference to Company Contribution shall include
Earnings attributable to such contribution.



2.14
Compensation. Compensation means a Participant’s base salary, bonus, commission,
Directors' fees, and such other cash or equity-based compensation (if any)
approved by the Committee as Compensation that may be deferred under this Plan.
Compensation shall not include any compensation that has been previously
deferred under this Plan or any other arrangement subject to Code Section 409A.

 
2.15
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies (i)
the amount of each component of Compensation that the Participant has elected to
defer to the Plan in accordance with the provisions of Article IV, and (ii) the
Payment Schedule



Page 3 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
 
applicable to one or more Accounts. The Committee may permit different deferral
amounts for each component of Compensation and may establish a minimum or
maximum deferral amount for each such component. Unless otherwise specified by
the Committee in the Compensation Deferral Agreement, Participants may defer up
to 100% of their Compensation for a Plan Year. A Compensation Deferral Agreement
may also specify the investment allocation described in Section 8.4.

 
2.16
Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant's Beneficiary(ies) upon the Participant's death as provided in
Section 6.1 of the Plan.

 
2.17
Deferral. Deferral means a credit to a Participant’s Account(s) that records
that portion of the Participant’s Compensation that the Participant has elected
to defer to the Plan in accordance with the provisions of Article IV. Unless the
context of the Plan clearly indicates otherwise, a reference to Deferrals
includes Earnings attributable to such Deferrals.



Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings, but shall be
reduced by the Committee as necessary so that it does not exceed 100% of the
cash Compensation of the Participant remaining after deduction of all required
income and employment taxes, 401(k) and other employee benefit deductions, and
other deductions required by law. Changes to payroll withholdings that affect
the amount of Compensation being deferred to the Plan shall be allowed only to
the extent permissible under Code Section 409A.


2.18
Director.  Director means a member of the Board of Directors of the Company.



2.19
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VIII.



2.20
Effective Date. Effective Date means January 1, 2008.



2.21
Eligible Employee. Eligible Employee means a full-time salaried Employee who is
a member of a “select group of management or highly compensated employees” of a
Participating Employer within the meaning of Sections 201(2), 301(a)(3) and
401(a)(1) of ERISA, as determined by the Committee from time to time in its sole
discretion.



2.22
Employee. Employee means a common-law employee of an Employer.



2.23
Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate.



2.24
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



Page 4 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
2.25
Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of a Participating Employer, all of
which is paid after the last day of such fiscal year or years.



2.26
Participant. Participant means an Eligible Employee or Director who has received
notification of his or her eligibility to defer Compensation under the Plan
under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible Employee
or a Director. A Participant’s continued participation in the Plan shall be
governed by Section 3.2 of the Plan.



2.27
Participating Employer. Participating Employer means the Company and each
Adopting Employer.



2.28
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.29
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least twelve
consecutive months. Organizational or individual performance criteria are
considered pre-established if established in writing by not later than ninety
(90) days after the commencement of the period of service to which the criteria
relate, provided that the outcome is substantially uncertain at the time the
criteria are established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.



2.30
Plan. Generally, the term Plan means the “FPIC Insurance Group, Inc. Deferred
Compensation Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.



2.31
Plan Year. Plan Year means January 1 through December 31.



2.32
Retirement. Retirement means a Participant’s Separation from Service after
attainment of age 62.



2.33
Separation from Service. An Employee incurs a Separation from Service upon
termination of employment with the Employer.  A Director incurs a Separation
from Service upon the expiration of all contracts with the Employer, provided
the contractual



Page 5 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
relationship has in good faith been completely terminated.  If a Participant is
both a Director and an Employee, the services provided as a Director shall be
disregarded in determining whether there has been a Separation from Service as
an Employee, and the services provided as an Employee shall be disregarded in
determining whether there has been a Separation from Service as a Director,
provided the portion of the Plan in which the Participant participates as a
Director is substantially similar to arrangements covering non-Employee
Directors.  Whether a Separation from Service has occurred shall be determined
by the Committee in accordance with Code Section 409A.
 
Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months), disregarding periods during which the Employee was on a bona fide leave
of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of (i) the six-month anniversary of the
commencement of the leave or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.23 of the Plan, except that
for purposes of determining whether another organization is an Affiliate of the
Company, common ownership of at least 50% shall be determinative.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.


2.34
Specified Date Account. A Specified Date Account means an Account established
pursuant to Section 4.3 that will be paid (or that will commence to be paid) at
a future date as specified in the Participant’s Compensation Deferral Agreement.
Unless otherwise determined by the Committee, a Participant may maintain no more
than five Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name as
established by the Committee without affecting the meaning thereof.



2.35
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(b).



Page 6 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
2.36
Specified Employee. Specified Employee means an Employee who, as of the date of
his Separation from Service, is a “key employee” of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise. An Employee is a key employee if he meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with
applicable regulations thereunder and without regard to Code Section 416(i)(5))
at any time during the 12-month period ending on the Specified Employee
Identification Date. Such Employee shall be treated as a key employee for the
entire 12-month period beginning on the Specified Employee Effective Date.



For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.


Notwithstanding anything in this paragraph to the contrary, (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.


In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.


2.37
Specified Employee Identification Date. Specified Employee Identification Date
means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.



2.38
Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date, or such earlier date as is selected by the Committee.



Page 7 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
2.39
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture shall have the
meaning specified in Treas. Reg. Section 1.409A-1(d).



2.40
Termination Account. Termination Account means an Account established by the
Committee to record the amounts payable to a Participant that have not been
allocated to a Specified Date Account. Unless the Participant has established a
Specified Date Account, all Deferrals and Company Contributions shall be
allocated to a Termination Account on behalf of the Participant.



2.41
Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
for reasons other than death.



2.42
Unforeseeable Emergency. An Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code section 152, without regard to section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example,  as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.



2.43
Valuation Date. Valuation Date shall mean each Business Day.



2.44
Year of Service. A Year of Service shall mean each 12-month period of continuous
service with the Employer.





Article III
Eligibility and Participation
 
3.1
Eligibility and Participation. An Eligible Employee or Director becomes a
Participant upon the earlier to occur of (i) a credit of Company Contributions
under Article V or (ii) receipt of notification of eligibility to participate.



3.2
Duration. A Participant shall be eligible to defer Compensation and receive
allocations of Company Contributions, subject to the terms of the Plan, for as
long as such Participant remains an Eligible Employee or Director. A Participant
who is no longer an Eligible Employee or a Director but has not Separated from
Service may not defer Compensation under the Plan but may otherwise exercise all
of the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero and
during such time may continue to make allocation elections as provided in

 
Page 8 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan


 
 
Section 8.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.

 

 
Article IV
Deferrals


4.1  
Deferral Elections, Generally.



 
  (a)
An Eligible Employee or Director shall submit a Compensation Deferral Agreement
during the enrollment periods established by the Committee and in the manner
specified by the Committee, but in any event, in accordance with Section 4.2. A
Compensation Deferral Agreement that is not timely filed with respect to a
service period or component of Compensation shall be considered void and shall
have no effect with respect to such service period or Compensation. The
Committee may modify any Compensation Deferral Agreement prior to the date the
election becomes irrevocable under the rules of Section 4.2.



 
  (b)
The Participant shall specify on his or her Compensation Deferral Agreement
whether to allocate Deferrals to a Termination Account or to a Specified Date
Account. If no designation is made, all Deferrals shall be allocated to the
Termination Account. A Participant may also specify in his or her Compensation
Deferral Agreement the Payment Schedule applicable to his or her Plan Accounts.
If the Payment Schedule is not specified in a Compensation Deferral Agreement,
the Payment Schedule shall be the Payment Schedule specified in Section 6.2.



4.2         Timing Requirements for Compensation Deferral Agreements.


 
  (a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee or Director becomes eligible to participate in the Plan, he has up to
30 days following his initial eligibility to submit a Compensation Deferral
Agreement with respect to Compensation to be earned during such year. The
Compensation Deferral Agreement described in this paragraph becomes irrevocable
upon the end of such 30-day period. The determination of whether an Eligible
Employee or Director may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 409A,
including the provisions of Treas. Reg. Section 1.409A-2(a)(7).



 
A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.



 
  (b)
Prior Year Election.  Except as otherwise provided in this Section 4.2,
Participants may defer Compensation by filing a Compensation Deferral Agreement
no later than December 31 of the year prior to the year in which the
Compensation to be

 


Page 9 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
 
 
deferred is earned. A Compensation Deferral Agreement described in this
paragraph shall become irrevocable with respect to such Compensation as of
January 1 of the year in which such Compensation is earned.

 
 
  (c)
Performance-Based Compensation. Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that:

 

 
i.
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and

 
ii.
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

 
 
 
A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control, prior to the
satisfaction of the performance criteria, will be void.

 
 
  (d)
Sales Commissions. Sales commissions (as defined in Treas. Reg. Section
1.409A-2(a)(12)(i)) are considered to be earned in the taxable year of the
Participant in which the customer remits payment to the Employer. The
Compensation Deferral Agreement must be filed before the last day of the year
preceding the year in which the sales commissions are earned and becomes
irrevocable after that date.

 
 
  (e)
Investment Commissions. Investment commissions (as defined in Treas. Reg.
Section 1.409A-2(a)(12(ii)) are considered to be earned in the 12-month period
immediately preceding the date assets are valued for purposes of calculating the
commission. Investment Commissions must be deferred under the timing rules set
forth in this Section 4.2.

 
 
  (f)
Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation by
filing a Compensation Deferral Agreement prior to the first day of the fiscal
year or years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.

 
 
  (g)
Short-Term Deferrals. Compensation that meets the definition of a “short-term
deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be deferred in
accordance with the rules of Article VII, applied as if the date the Substantial
Risk

 
Page 10 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
 
 
of Forfeiture lapses is the date payments were originally scheduled to commence,
provided, however, that the provisions of Section 7.3 shall not apply to
payments attributable to a Change in Control.

 
 
  (h)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least twelve months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least twelve months in advance of the earliest date at which
the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant’s death or disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)), or upon a Change in Control, the
Compensation Deferral Agreement will be void unless it would be considered
timely under another rule described in this Section.

 
 
  (i)
Company Awards. Participating Employers may unilaterally provide for deferrals
of Company awards prior to the date of such awards. Deferrals of Company awards
(such as sign-on, retention, or severance pay) may be negotiated with a
Participant prior to the date the Participant has a legally binding right to
such Compensation.

 
 
  (j)
“Evergreen” Deferral Elections. The Committee, in its discretion, may provide in
the Compensation Deferral Agreement that such Compensation Deferral Agreement
will continue in effect for each subsequent year or performance period. Such
“evergreen” Compensation Deferral Agreements will become effective with respect
to an item of Compensation on the date such election becomes irrevocable under
this Section 4.2. An evergreen Compensation Deferral Agreement may be terminated
or modified prospectively with respect to Compensation for which such election
remains revocable under this Section 4.2. A Participant whose Compensation
Deferral Agreement is cancelled in accordance with Section 4.6 will be required
to file a new Compensation Deferral Agreement under this Article IV in order to
recommence Deferrals under the Plan.

 
4.3
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the Termination
Account. The Committee may, in its discretion, establish a minimum deferral
period for Specified Date Accounts (for example, the third Plan Year following
the year Compensation subject to the Compensation Deferral Agreement is earned).

 
Page 11 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
4.4
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Compensation subject to a Compensation
Deferral Agreement will be deducted from a Participant’s Compensation.



4.5
Vesting. Participant Deferrals shall be 100% vested at all times.



4.6
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals
(i) for the balance of the Plan Year in which an Unforeseeable Emergency occurs,
(ii) if the Participant receives a hardship distribution under the Employer’s
qualified 401(k) plan, through the end of the Plan Year in which the six-month
anniversary of the hardship distribution falls, and (iii) during periods in
which the Participant is unable to perform the duties of his or her position or
any substantially similar position due to a mental or physical impairment that
can be expected to result in death or last for a continuous period of at least
six months, provided cancellation occurs by the later of the end of the taxable
year of the Participant or the 15th day of the third month following the date
the Participant incurs the disability (as defined in this paragraph (iii)).





Article V
Company Contributions
 
5.1
Discretionary Company Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, credit Company Contributions to any
Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Termination Account.



5.2
Vesting. Company Contributions described in Section 5.1, above, and the Earnings
thereon, shall vest in accordance with the vesting schedule(s) established by
the Committee at the time that the Company Contribution is made. All Company
Contributions shall become 100% vested upon the occurrence of the earliest of:
(i) the death of the Participant while actively employed; (ii) the Retirement of
the Participant; (iii) the Participant’s Separation from Service within
twenty-four (24) months after a Change in Control; or (iv) the termination of
the Plan following a Change in Control.  The Participating Employer may, at any
time, in its sole discretion, increase a Participant’s vested interest in a
Company Contribution. The portion of a Participant’s Accounts that remains
unvested upon his or her Separation from Service after the application of the
terms of this Section 5.2 shall be forfeited.



Page 12 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
Article VI
Benefits
 
6.1
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:



(a)  
Termination Benefit. Upon the Participant’s Separation from Service, he or she
shall be entitled to a Termination Benefit. The Termination Benefit shall be
equal to the vested portion of the Termination Account and (i) if the
Termination Account is payable in a lump sum, the unpaid balances of any
Specified Date Accounts, or (ii) if the Termination Account is payable in
installments, the vested portion of any Specified Date Accounts with respect to
which payments have not yet commenced. Payment of the Termination Benefit will
be made or begin on the earlier of the January or July that is at least seven
(7) months after the month in which Separation from Service occurs, based on the
value of that Account as of the end of the month prior to the month of payment.
If the Termination Benefit is to be paid in the form of installments, any
subsequent installment payments will be paid on the anniversary of the date the
initial installment was made.



(b)  
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to the vested portion of the Specified Date Account, based on the value of
that Account as of the end of the month designated by the Participant at the
time the Account was established. Payment of the Specified Date Benefit will be
made or begin on the first day of the month following the designated month.



(c)  
Death Benefit. In the event of the Participant’s death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit. The Death Benefit shall
be equal to the vested portion of the Termination Account and the vested portion
of any unpaid balances in any Specified Date Accounts. The Death Benefit shall
be based on the value of the Accounts as of the end of the month in which death
occurred, with payment made on the first day of the second month following the
receipt by the Committee of notice of the Participant’s death.



(d)  
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under this



Page 13 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 


  
Plan. If an emergency payment is approved by the Committee, the amount of the
payment shall not exceed the amount reasonably necessary to satisfy the need,
taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant's
Termination Account until depleted and then from the vested Specified Date
Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.

 
6.2
Form of Payment.



(a)  
Termination Benefit. A Participant who is entitled to receive a Termination
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement, or
pursuant to Article VII, to have such benefit paid in one of the following
alternative forms of payment (i) substantially equal annual installments over a
period of two to ten years, as elected by the Participant; or (ii) a lump sum
payment of a percentage of the balance in the Termination Account, with the
balance paid in substantially equal annual installments over a period of two to
ten years, as elected by the Participant.



(b)  
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which the account was established, or pursuant to Article VII, to have the
Specified Date Account paid in substantially equal annual installments over a
period of two to five years, as elected by the Participant.
 
Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of a Specified Date Account with
respect to which payments have not commenced shall be paid in accordance with
the form of payment applicable to the Termination or Death Benefit, as
applicable. If such benefit is payable in a single lump sum, the unpaid balance
of all Specified Date Accounts (including those in pay status) will be paid in a
lump sum.

 
(c)  
Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.



(d)   
Change in Control. A Participant will receive a single lump sum payment equal to
the unpaid balance of all of his or her Accounts upon a Separation from Service
within 24 months following a Change in Control. In addition to the foregoing,
upon a Change in Control, a Participant who has incurred a Separation from



Page 14 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
  
Service prior to the Change in Control, and any Beneficiary of such Participant
who is receiving or is scheduled to receive payments, will receive the balance
of all unpaid Accounts in a single lump sum.  Accounts will be valued as of the
last day of the month following the Change in Control and will be paid within 90
days of said Change in Control.

 
(e)  
Small Account Balances. The Committee shall pay the value of the Participant’s
Accounts upon a Separation from Service in a single lump sum if the balance of
such Accounts is not greater than $25,000, provided the payment represents the
complete liquidation of the Participant’s interest in the Plan.



(f)  
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (a) by (b), where (a) equals the Account Balance as of
the Valuation Date and (b) equals the remaining number of installment payments.
 
For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the Termination
Account is paid, the payment commencement date for the installment form of
payment will be the first anniversary of the payment of the lump sum.



6.3
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.

 


Article VII
Modifications to Payment Schedules
 
7.1
Participant’s Right to Modify.  A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article
VII.  Notwithstanding the foregoing, prior to January 1, 2009, the Committee may
permit a Participant to modify any or all of the alternative Payment Schedules
with respect to an Account, consistent with the permissible Payment Schedules
available under the Plan, and without regard to Sections 7.2, 7.3 and 7.4



Page 15 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
 
hereof, provided such modification complies with the requirements of IRS Notice
2007-86.

 
7.2
Time of Election. The date on which a modification election is submitted to the
Committee must be at least twelve months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.



7.3
Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit, the date payments
are to commence under the modified Payment Schedule must be no earlier than five
years after the date payment would have commenced under the original Payment
Schedule. Under no circumstances may a modification election result in an
acceleration of payments in violation of Code Section 409A.



7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.



7.5
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.





Article VIII
Valuation of Account Balances; Investments
 
8.1
Valuation. Deferrals shall be credited to appropriate Accounts on the date such
Compensation would have been paid to the Participant absent the Compensation
Deferral Agreement. Company Contributions shall be credited to the Termination
Account at the times determined by the Committee. Valuation of Accounts shall be
performed under procedures approved by the Committee.



8.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).



8.3
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change.



8.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no



Page 16 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 


 
time shall a Participant have any real or beneficial ownership in any investment
option included in the investment menu, nor shall the Participating Employer or
any trustee acting on its behalf have any obligation to purchase actual
securities as a result of a Participant’s investment allocation. A Participant’s
investment allocation shall be used solely for purposes of adjusting the value
of a Participant’s Account Balances.

 
A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee.  Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.


8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.





Article IX
Administration
 
9.1
Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.



9.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) prior to the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.



Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and

Page 17 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 


 
replacement Committee. Notwithstanding the foregoing, neither the Committee nor
the officer described above shall have authority to direct investment of trust
assets under any rabbi trust described in Section 11.2.

 
The Participating Employer shall, with respect to the Committee identified under
this Section, (i) pay all reasonable expenses and fees of the Committee, (ii)
indemnify the Committee (including individuals serving as Committee) against any
costs, expenses and liabilities including, without limitation, attorneys’ fees
and expenses arising in connection with the performance of the Committee
hereunder, except with respect to matters resulting from the Committee’s gross
negligence or willful misconduct and (iii) supply full and timely information to
the Committee on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Committee may reasonably require.


9.3
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Compensation that has not been deferred to the Plan.



9.4
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the Participating Employer shall not indemnify any person or
organization if his or its actions or failure to act are due to gross negligence
or willful misconduct or for any such amount incurred through any settlement or
compromise of any action unless the Participating Employer consents in writing
to such settlement or compromise.



9.5
Delegation of Authority. In the administration of this Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



9.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.





Page 18 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
Article X
Amendment and Termination
 
10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X. Each
Participating Employer may also terminate its participation in the Plan.



10.2
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the vested Account Balances of any Participant accrued as of the date
of any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date) or reduce any rights of a
Participant under the Plan or other Plan features with respect to Deferrals made
prior to the date of any such amendment or restatement without the consent of
the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of (i) conforming the Plan to the requirements of law,
(ii) facilitating the administration of the Plan, (iii) clarifying provisions
based on the Committee’s interpretation of the document and (iv) making such
other amendments as the Board of Directors may authorize.  Notwithstanding the
foregoing, the Plan may not be amended after a Change in Control, except to the
extent necessary to comply with the requirements of law and then only if such
amendment does not reduce the Account Balances (whether vested or unvested) or
rights of any Participant or Beneficiary.



10.3
Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.



10.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.





Article XI
Informal Funding
 
11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse,



Page 19 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 


 
or Beneficiary. To the extent that any person acquires a right to receive
payments hereunder, such rights are no greater than the right of an unsecured
general creditor of the Participating Employer.

 
11.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.



11.3
Participating Employer Contribution. Each Participating Employer shall promptly
forward all Deferrals to the Company and shall provide to the Company, upon
request, its allocable share of any Company Contribution for any Participant.







Article XII
Claims
 
12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee which shall make all determinations
concerning such claim. Any claim filed with the Committee and any decision by
the Committee denying such claim shall be in writing and shall be delivered to
the Participant or Beneficiary filing the claim (the “Claimant”).



a.  
In General. Notice of a denial of benefits will be provided within ninety (90)
days of the Committee’s receipt of the Claimant's claim for benefits. If the
Committee determines that it needs additional time to review the claim, the
Committee will provide the Claimant with a notice of the extension before the
end of the initial ninety (90) day period. The extension will not be more than
ninety (90) days from the end of the initial ninety (90) day period and the
notice of extension will explain the special circumstances that require the
extension and the date by which the Committee expects to make a decision.



b.  
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall (i) cite the pertinent provisions of
the Plan document and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(a)
of ERISA following an adverse decision on review.



Page 20 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
12.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with a committee designated to hear such appeals (the “Appeals Committee”). A
Claimant who timely requests a review of the denied claim (or his or her
authorized representative) may review, upon request and free of charge, copies
of all documents, records and other information relevant to the denial and may
submit written comments, documents, records and other information relevant to
the claim to the Appeals Committee. All written comments, documents, records,
and other information shall be considered “relevant” if the information (i) was
relied upon in making a benefits determination,(ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.



       (a)  
In General. Appeal of a denied benefits claim must be filed in writing with the
Appeals Committee no later than sixty (60) days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within sixty (60) days following
receipt of the appeal (or within one hundred and twenty (120) days after such
receipt, in a case where there are special circumstances requiring extension of
time for reviewing the appealed claim). If an extension of time for reviewing
the appeal is required because of special circumstances, written notice of the
extension shall be furnished to the Claimant prior to the commencement of the
extension. The notice will indicate the special circumstances requiring the
extension of time and the date by which the Appeals Committee expects to render
the determination on review. The review will take into account comments,
documents, records and other information submitted by the Claimant relating to
the claim without regard to whether such information was submitted or considered
in the initial benefit determination.



       (b)  
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.



The decision on review shall set forth (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.


Page 21 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
12.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.



The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.


Each Participating Employer shall, with respect to the Committee identified
under this Section, (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Accounts as the Appeals Committee may reasonably
require.


12.4
Legal Action. A Claimant may not bring any legal action, including commencement
of any arbitration, relating to a claim for benefits under the Plan unless and
until the Claimant has followed the claims procedures under the Plan and
exhausted his or her administrative remedies under such claims procedures.



If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 11.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s or Beneficiary’s Account Balance and will be
included in determining the Participating Employer’s trust funding obligation
under Section 11.2.


12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.





Page 22 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan




12.6
Arbitration.



       (a)  
Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in Article XII, such claim
shall be submitted to and resolved exclusively by expedited binding arbitration
by a single arbitrator.  Arbitration shall be conducted in accordance with the
following procedures:



The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (10) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be an attorney who is either engaged in the
active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Associate (“AAA”) or the Federal Mediation and Conciliation
Service. If, within three Business Days of the parties’ receipt of such list,
the parties are unable to agree on an arbitrator from the list, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by the flip of a coin. After each party has had four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.


Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.


In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the


Page 23 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator shall
have no authority to add to or to modify this Plan, shall apply all applicable
law, and shall have no lesser and no greater remedial authority than would a
court of law resolving the same claim or controversy. The arbitrator shall have
no authority to add to or to modify this Plan, shall apply all applicable law,
and shall have no lesser and no greater remedial authority than would a court of
law resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation.
 
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.


The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.


This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.


Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.


Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.


If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those

Page 24 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
arising out of statutory claims, shall be resolved by neutral, binding
arbitration. If a court should find that the provisions of this Section 12.6(a)
are not absolutely binding, then the parties intend any arbitration decision and
award to be fully admissible in evidence in any subsequent action, given great
weight by any finder of fact and treated as determinative to the maximum extent
permitted by law.
 
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.


       (b)  
Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Participating Employer out of or relating to or concerning the provisions of
the Plan, such dispute, controversy or claim shall be finally settled by a court
of competent jurisdiction which, notwithstanding any other provision of the
Plan, shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, a Participating Employer, the Committee, or
the Appeals Committee.





Article XIII
General Provisions
 
13.1
Anti-assignment Rule. No interest of any Participant, spouse or Beneficiary
under this Plan and no benefit payable hereunder shall be assigned as security
for a loan, and any such purported assignment shall be null, void and of no
effect, nor shall any such interest or any such benefit be subject in any
manner, either voluntarily or involuntarily, to anticipation, sale, transfer,
assignment or encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).



13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.



13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is



Page 25 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan
 
 
established by the Committee. Notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification. Written transmission shall be
sent by certified mail to:
 
FPIC INSURANCE GROUP, INC.
ATTN: GENERAL COUNSEL
225 WATER STREET, SUITE 1400
JACKSONVILLLE, FLORIDA 32202


Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of  the Participant.


13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.



13.8
Facility of Payment to a Minor.  If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 
Page 26 of 27

--------------------------------------------------------------------------------

FPIC Insurance Group, Inc. Deferred Compensation Plan




13.9
Governing Law. To the extent not preempted by ERISA, the laws of the state in
which the Company maintains its principal place of business shall govern the
construction and administration of the Plan.




IN WITNESS WHEREOF, the undersigned executed this Plan as of the 10th day of
December, 2007, to be effective as of the Effective Date.




FPIC Insurance Group, Inc.


By:  T. Malcolm Graham        (Print Name)


Its:  General Counsel and Secretary       (Title)




/s/ T. Malcolm Graham            (Signature)
 
 
Page 27 of 27

--------------------------------------------------------------------------------

